Citation Nr: 1029746	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  07-08 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected adjustment reaction disorder, currently evaluated 50 
percent disabling.  

2.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from 
May 1970 to November 1971.  Service in the Republic of Vietnam is 
indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2005 and August 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Veteran's service connected adjustment reaction disorder was 
originally evaluated as 30 percent disabling.  In January 2008, 
the RO issued a rating decision and supplemental statement of the 
case (SSOC) which increased the rating assigned to 50 percent 
disabling.  While the Veteran has not expressed satisfaction with 
the assigned rating, the issue remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a Veteran is not 
granted the maximum benefit allowable under the VA Schedule for 
Rating Disabilities, the pending appeal as to that issue is not 
abrogated].  

By a decision dated in February 2009, the Board denied the 
Veteran's claims herein on appeal.  The Veteran appealed the 
Board's February 2009 decision to the Court of Appeals for 
Veterans Claims (the Court).  In a March 2010 Order, the Court 
endorsed a March 2010 Joint Motion for Remand (JMR), which 
vacated the February 2009 Board decision.  The claims now return 
to the Board for compliance with the instructions in the March 
2010 JMR.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the March 2010 Court-adopted JMR, the Veteran 
requested to appear at a personal hearing before a Veterans Law 
Judge at the local RO (Travel Board hearing) in his November 2008 
substantive appeal.  The record does not reflect that such 
hearing has been scheduled or that the Veteran withdrew his 
request for a hearing.  Therefore, to accord the Veteran due 
process, he should be scheduled for a Travel Board hearing.  38 
C.F.R. §§ 20.700, 20.704 (2009).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:  

Schedule the Veteran for a hearing at the 
RO before a Veterans Law Judge, in 
accordance with applicable law.  A copy of 
the notice scheduling the hearing should be 
placed in the claims folder.

VA will notify the appellant if further action is required.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

